                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
JASON GRANT,

                         Plaintiff,
      v.                                           Case No. 18-cv-379-pp
                                                   Appeal No. 18-2680
JON LITSCHER, et al.,


                        Defendants.
______________________________________________________________________________

  ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION (DKT.
    NO. 12) AND GRANTING MOTION FOR LEAVE TO APPEAL WITHOUT
             PREPAYMENT OF THE FILING FEE (DKT. NO. 18)
______________________________________________________________________________

      The plaintiff, a state prisoner who is representing himself, filed a

complaint under 42 U.S.C. §1983, alleging that the defendants violated his civil

rights. Dkt. No. 1. On July 26, 2018, the court screened the complaint and

dismissed the case based on the plaintiff’s failure to state a claim. Dkt. No. 10.

On August 6, 2018, the plaintiff filed a motion for reconsideration and a notice

of appeal. Dkt. Nos. 12, 13. The plaintiff also has asked the court to allow him

to proceed with his appeal without prepaying the filing fee. Dkt. No. 18. The

court will deny the plaintiff’s motion for reconsideration and will grant the

plaintiff’s motion to proceed on appeal without prepaying the filing fee. The

court is aware that the plaintiff has filed a motion asking for appointment of a

lawyer; the court of appeals will decide that motion.




                                         1
   I.      Motion for Reconsideration

        A federal court may alter or amend a judgment under Fed. R. Civ. P.

59(e) when there is newly discovered evidence or where there has been a

manifest error of law or fact. Harrington v. City of Chi., 433 F.3d 542, 546 (7th

Cir. 2006) (citing Bordelon v. Chi. Sch. Reform Bd. of Trs., 233 F.3d 524, 529

(7th Cir. 2000)). Rule 59(e) requires that the movant “clearly establish” either

newly discovered evidence or a manifest error of law or fact. Id. (citing Romo v.

Gulf Stream Coach, Inc., 250 F.3d 1119, 1122 n.3 (7th Cir. 2001)).

        The court may vacate a judgment under Rule 60(b) for several reasons,

including mistake, excusable neglect, newly discovered evidence and fraud.

“Rule 60(b) relief is an extraordinary remedy and is granted only in exceptional

circumstances.” Harrington, 433 F.3d at 546 (quoting Karraker v. Rent-A-

Center, Inc., 411 F.3d 831, 837 (7th Cir. 2005)).

        Whether a court should analyze a motion to reconsider under Rule 59(e)

or 60(b) depends on the substance of the motion, not on the timing or label

affixed to it. Obriecht v. Raemisch, 517 F.3d 489, 493 (7th Cir. 2008) (citing

Borrero v. City of Chi., 456 F.3d 698, 701-02 (7th Cir. 2006)).

        The plaintiff asserts that the court made a legal error, and made an error

of fact in concluding that he received treatment while incarcerated. These

arguments are covered by Rule 59(e). See Obriecht, 517 F.3d at 494.

        The court may grant a motion to amend a judgment if there is newly

discovered evidence, or an intervening change in the law, or if the judgment

reflects a manifest error of the law. Cosgrove v. Bartolotta, 150 F.3d 729, 732


                                         2
(7th Cir. 1998). A “manifest error” is a “wholesale disregard, misapplication, or

failure to recognize controlling precedent.” Oto v. Metro. Life Ins. Co., 224 F.3d

601, 606 (7th Cir. 2000) (citation omitted). Rule 59(e) motions are not vehicles

to introduce new evidence or advance arguments that could or should have

been presented to the district court prior to judgment. Moro v. Shell Oil Co., 91

F.3d 872, 876 (7th Cir. 1996); Rothwell Cotton Co. v. Rosenthal & Co., 827

F.2d 246, 251 (7th Cir. 1987).

      The complaint alleged that the defendants did not properly screen the

plaintiff for mental health issues during intake and did not give him a pre-

release mental health plan before he was released from custody. He asserted

that these and other failures constituted deliberate indifference to his serious

medical needs. He also alleged that because he was released from prison

without having his mental health needs met, he ended up being committed to

the Department of Health Services after committing a serious crime.

      The court dismissed the plaintiff’s complaint because he appeared to be

trying to sue the defendants for failing to cure his mental illness. He asserted

that if the defendants had properly screened him at intake, and given him a

pre-release mental health plan, he would not have committed the offense which

resulted in his being committed to the Department of Health Services. But the

Eighth Amendment does not require prison staff to cure a plaintiff’s serious

medical needs. It requires only that the prison staff not deliberately refuse to

treat the inmate’s needs while he is in custody.




                                        3
         The plaintiff argues that he was not required to plead every element of

his claim, and that the court’s decision dismissing his complaint wrongly

required him to do so. He notes, for example, that his complaint did not make

any factual allegations regarding defendant DeYoung. Dkt. No. 12 at 3. The

plaintiff concedes that his complaint did not make allegations against

DeYoung, but says it was because he “figur[ed] the court would see the

correlation between DeYoung” and the defendant whom he claims failed to

adequately screen him at intake. Id. The court agrees that the plaintiff was not

required to plead every element of his claim. But he must make some allegation

against each defendant he names, showing that that defendant knew of his

serious medical need and was deliberately indifferent to it. The complaint did

not contain such allegations.

         The plaintiff has not presented the court with any newly discovered

evidence. Nor has he demonstrated that the court committed a manifest error

of law or fact. The court will deny the plaintiff’s Rule 59(e) motion to alter or

amend the judgment.

   II.      Motion for Leave to Appeal Without Prepaying the Filing Fee

   There are three grounds for denying a prisoner appellant’s request to

proceed without prepaying the filing fee: the prisoner has not established

indigence, the appeal is in bad faith or the prisoner has three strikes. See 28

U.S.C. §§ 1915(a)(2)-(3), (g). The court finds that the plaintiff has established

that he is indigent, and the plaintiff has not accrued three strikes. That leaves

only the question of whether the plaintiff filed this appeal in good faith.


                                          4
      A district court should not apply an inappropriately high standard when

making a good faith determination. Pate v. Stevens, 163 F.3d 437, 439 (7th Cir.

1998). An appeal taken in “good faith” is one that seeks review of any issue

that is not frivolous, meaning that it involves “legal points arguable on their

merits.” Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983) (quoting Anders

v. California, 386 U.S. 738 (1967)); see also Coppedge v. United States, 369

U.S. 438, 445 (1962). On the other hand, an appeal taken in bad faith is one

that is based on a frivolous claim, that is, a claim that no reasonable person

could suppose has any merit. Lee v. Clinton, 209 F.3d 1025, 1026 (7th Cir.

2000).

      This court does not find any indication that the plaintiff’s appeal is not

taken in good faith; therefore, the court will grant the plaintiff’s motion to

appeal without prepaying the filing fee.

      Under the Prison Litigation Reform Act (PLRA), a prisoner plaintiff must

pay the entire filing fee for an appeal. 28 U.S.C. § 1915(b). If the plaintiff does

not have the money to pre-pay the $505 filing fee and the court allows the

plaintiff to proceed without prepaying the fee, the court must assess an initial

partial filing under the formula in the PLRA (i.e., twenty percent of the average

monthly deposits to the plaintiff’s prison account or average monthly balance

in the plaintiff's prison account for the six-month period immediately preceding

the filing of the notice of appeal, whichever is greater). 28 U.S.C. §1915(b)(1).

      After the plaintiff pays the initial partial fee, the plaintiff must make

monthly payments of twenty percent of the preceding month’s income until the


                                           5
filing fee is paid in full. 28 U.S.C. §1915(b)(2). The agency that has custody of

the plaintiff will collect the money and send payments to the court.

      Based on the information the plaintiff provided to the court, the court

will require the plaintiff to pay an initial partial filing fee of $6.83, as well as

additional payments required by 28 U.S.C. §1915(b)(2). Newlin v. Helman, 123

F.3d 429, 434 (7th Cir. 1997), rev’d on other grounds by, Walker v. O’Brien,

216 F.3d 626 (7th Cir. 2000) and Lee v. Clinton, 209 F.3d 1025 (7th Cir. 2000).

   III.   Conclusion

   The court DENIES the plaintiff’s motion for reconsideration. Dkt. No. 12.

   The court GRANTS the plaintiff’s motion for leave to appeal without

prepaying the filing fee. Dkt. No. 17.

      The court ORDERS that by the end of the day on June 21, 2019, the

plaintiff shall forward to the clerk of court $6.83 as the initial partial filing fee

for his appeal. If the plaintiff fails to comply with this order, the court of

appeals may dismiss his appeal. The plaintiff must clearly identify the payment

by the case name and number for the appeal (Grant v. Doe, et al., Appeal No.

18-2680).

      The court ORDERS that, after the plaintiff pays the initial partial filing

fee, the agency that has custody of the plaintiff shall collect from his prison

trust account the balance of the filing fee ($498.17) by collecting monthly

payments from his prison trust account in an amount equal to 20% of the

preceding month’s income credited to the plaintiff’s trust account and

forwarding payments to the Clerk of Court each time the amount in the


                                           6
account exceeds $10.00 in accordance with 28 U.S.C. § 1915(b)(2). The

payments shall be clearly identified by the case name and number assigned to

this action. If the plaintiff is transferred to another institution—county, state or

federal—the transferring institution shall forward a copy of this order along

with the plaintiff's remaining balance to the receiving institution.

      The court will send copies of this order to the officer in charge of the

agency where the inmate is confined and to PLRA Attorney, United States

Court of Appeals for the Seventh Circuit, 219 S. Dearborn Street, Rm. 2722,

Chicago, Illinois 60604.

      Dated in Milwaukee, Wisconsin, this 15th day of May, 2019.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                         7
